 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CLAUDIO J. RODRIGUEZ, III,                          Case No. 1:18-cv-00859-BAM

12                  Plaintiff,                           ORDER TO SHOW CAUSE WHY THIS
                                                         ACTION SHOULD NOT BE DISMISSED
13           v.                                          FOR FAILURE TO OBEY A COURT
                                                         ORDER AND FOR FAILURE TO
14   NANCY A. BERRYHILL, Acting                          PROSECUTE
     Commissioner of Social Security,
15                                                       (Doc. No. 13)
                    Defendant.
16                                                       RESPONSE DUE May 3, 2019

17

18          On March 6, 2019, the Court issued an order granting Denise Bourgeois Haley’s motion

19 to withdraw as attorney of record for Plaintiff Claudio J. Rodriguez, III (“Plaintiff”). Plaintiff
20 was substituted for counsel in propria persona and directed to either file an opening brief or

21 retain new counsel within thirty (30) days from service of the Order. Plaintiff was warned that

22 his failure to comply with the Order may result in dismissal of this action for failure to obey a

23 court order and failure to prosecute. (Doc. No. 16.) The Order was served on Plaintiff at his last

24 known address. (Doc. No. 17.) More than thirty days have passed since service of the Order, and

25 Plaintiff has not filed an Opening Brief, retained new counsel or otherwise contacted this Court.

26          Accordingly, Plaintiff is HEREBY ORDERED to SHOW CAUSE why this action should

27 not be dismissed for Plaintiff’s failure to comply with the Court’s orders and Plaintiff’s failure to

28 prosecute this action. Plaintiff shall file a written response to this order to show cause no later


                                                     1
 1 than May 3, 2019. Plaintiff also may comply with this order by filing his Opening Brief or a

 2 substitution of counsel form.

 3         Plaintiff is advised that failure to respond to this order will result in the dismissal of

 4 this action for failure to obey a court order and failure to prosecute.

 5

 6 IT IS SO ORDERED.

 7
       Dated:    April 18, 2019                            /s/ Barbara   A. McAuliffe            _
 8                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
